Case: 7:20-cr-00023-REW-HAI Doc #: 60 Filed: 09/07/21 Page: 1 of 8 - Page ID#: 235




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                      PIKEVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )             No. 7:20-CR-23-REW
                                                  )
 v.                                               )
                                                  )             OPINION & ORDER
                                                  )
 EUGENE SISCO III,                                )
                                                  )
                                                  )
       Defendant.
                                        *** *** *** ***

       Defendant Eugene Sisco moves to dismiss the Indictment pursuant to Fed. R. Crim. P. 12.

DE 49 (Motion); DE 1 (Indictment). The Government responded in opposition. DE 53. The motion

to dismiss, filed in August of 2021, is inexcusably late. See DE 21 at ¶ 4 (scheduling defensive

motions to be filed no later than 30 days after arraignment); see also DE 19 (noting initial

appearance and arraignment taking place on December 17, 2020). “A pretrial motion made

pursuant to Federal Rule of Criminal Procedure 12(b)(3) is untimely if filed after a deadline set by

the district court pursuant to Rule 12(c)(1).” United States v. Trujillo-Molina, 678 F. App’x 335,

337 (6th Cir. 2017) (citing Fed. R. Crim. P. 12(c)(3)). Sisco does not explain, and the Court

DENIES the tardy entreaty. A merits review yields the same result. Even if the motion were

properly filed, a jury must resolve the factual questions threaded throughout the case and thus

determine whether Sisco is a fraudster as charged or an innovative businessman in the opioid

addiction treatment world. Accordingly, the Court DENIES DE 49.

       Sisco owned and ran a urine drug testing laboratory and a number of health care entities

specializing in addiction recovery. DE 1 at ¶¶ 21–23. A federal grand jury indicted Sisco on



                                                 1
Case: 7:20-cr-00023-REW-HAI Doc #: 60 Filed: 09/07/21 Page: 2 of 8 - Page ID#: 236




November 18, 2020. The Indictment alleges that Sisco violated 18 U.S.C. § 1343 when, through

false pretenses and concealment, he submitted Medicaid claims for Medication Assisted Treatment

services that had already been billed to patients and/or when he direct-billed patients under false

pretenses (Count 1) and violated 18 U.S.C. § 1347 when he submitted Medicaid claims for

medically unnecessary urine drug testing. Id. at ¶¶ 28–34 (Count 2).

       The federal wire fraud statute, 18 U.S.C. § 1343, states:

       Whoever, having devised or intending to devise any scheme or artifice to defraud,
       or for obtaining money or property by means of false or fraudulent pretenses,
       representations, or promises, transmits or causes to be transmitted by means of wire,
       radio, or television communication in interstate or foreign commerce, any writings,
       signs, signals, pictures, or sounds for the purpose of executing such scheme or
       artifice, shall be fined under this title or imprisoned not more than 20 years, or both.

18 U.S.C. § 1343. The federal health care fraud statute, 18 U.S.C. § 1347, states:

       (a) Whoever knowingly and willfully executes, or attempts to execute, a scheme or
       artifice--
               (1) to defraud any health care benefit program; or
               (2) to obtain, by means of false or fraudulent pretenses,
               representations, or promises, any of the money or property owned
               by, or under the custody or control of, any health care benefit
               program,

       in connection with the delivery of or payment for health care benefits, items, or
       services, shall be fined under this title or imprisoned not more than 10 years, or
       both.

18 U.S.C. § 1347.

       Sisco claims dismissal is appropriate because the Government has failed to sufficiently

plead wire fraud or health care fraud. DE 49 at 11–14.1 Sisco also claims entrapment by estoppel

and that the Indictment violates his constitutional right to contract freely. Id. at 14–21.



1 Sisco oddly asserts that the Government misled the Grand Jury or provided it misinformation.
The Grand Jury’s probable cause finding is immune from inquiry. See Kaley v. United States, 134
S. Ct. 1090, 1098 (2014) (“The grand jury gets to say—without any review, oversight, or second-
                                                  2
Case: 7:20-cr-00023-REW-HAI Doc #: 60 Filed: 09/07/21 Page: 3 of 8 - Page ID#: 237




        Federal Rule of Criminal Procedure 12(b) states that a party must file a pretrial motion, as

to certain available defenses, if the motion “can be determined without a trial on the merits.” This

includes the defense that an indictment is defective for “failure to state an offense.” Id. at (3)(B)(v).

A Rule 12(b) motion to dismiss is determinable so long as “it involves questions of law instead of

questions of fact on the merits of criminal liability.” United States v. Craft, 105 F.3d 1123, 1126

(6th Cir. 1997). Further, a court may resolve a Rule 12(b)(3)(B)(v) motion to dismiss for failure to

state an offense if the facts are “virtually undisputed and trial of the substantive charges would not

substantially assist the court in deciding the legal issue raised by the motion to dismiss the

indictment.” United States v. Jones, 542 F.2d 661, 665 (6th Cir. 1976).

        Under Rule 7(c)(1), an indictment must be “a plain, concise, and definite written statement

of the essential facts constituting the offense charged[.]” An indictment is sufficient if it “contains

the elements of the offense charged and fairly informs a defendant of the charge against which he

must defend” and if it “enables him to plead an acquittal or conviction in bar of future prosecutions

of the same offense.” United States v. Anderson, 605 F.3d 404, 411 (6th Cir. 2010) (citing Hamling

v. United States, 94 S. Ct. 2887, 2907 (1974)). In both Counts, the Indictment easily passes muster.

        Sisco first argues that the Indictment fails to sufficiently plead wire fraud and health care

fraud. A wire fraud allegation requires proof “that ‘the defendant devised or willfully participated

in a scheme to defraud[,] . . . used or caused to be used an interstate wire communication in

furtherance of the scheme [,] . . .and . . . intended to deprive a victim of money or property.’”

United States v. Kennedy, 714 F.3d 951, 957–58 (6th Cir. 2013) (quoting United States v.

Faulkenberry, 614 F.3d 573, 581 (6th Cir.2010) (internal quotation marks omitted)). A health care




guessing—whether probable cause exists to think that a person committed a crime.”). As such,
that gambit plainly fails.
                                                   3
Case: 7:20-cr-00023-REW-HAI Doc #: 60 Filed: 09/07/21 Page: 4 of 8 - Page ID#: 238




fraud allegation requires proof that “a defendant ‘(1) knowingly devised a scheme or artifice to

defraud a health care benefit program in connection with the delivery of or payment

for health care benefits, items, or services; (2) executed or attempted to execute this scheme or

artifice to defraud; and (3) acted with intent to defraud.’” United States v. Mahmud, 541 F. App’x

630, 634 (6th Cir. 2013) (quoting United States v. Hunt, 521 F.3d 636, 645 (6th Cir.2008) (internal

quotation marks omitted)). The Indictment closely tracks the statute, as to the content of Count 1

and Count 2, detailing the particular conduct alleged to satisfy the elemental requirements. The

contentions are sufficiently detailed and, when paired with the legal assertions, state an offense

under both pleaded statutes.

       Sisco argues that “[t]he Indictment contains numerous false and misleading statements”

with regard to both claims. DE 49 at 11. In other words, Sisco challenges the factual content of the

Indictment. “[D]istrict courts may make preliminary findings of fact necessary to decide questions

of law presented by pretrial motions so long as the trial court’s conclusions do not invade the

province of the ultimate finder of fact.” United States v. Levin, 973 F.2d 463, 467 (6th Cir. 1992)

(emphasis added). Sisco’s many bold avowals—as examples only, that he engaged in no

misrepresentations or fraud, DE 49 at 6, that he did not receive cash patient payments for Medicaid

services, id. at 5, that Renew Behavioral Health is truly a distinct entity for the purposes of

counselling services, id. at 6–7, that Sisco did not effect blanket UDT protocols, id. at 8—are

matters factually disputed and thus reserved for the trier of fact. Accordingly, his sufficiency

challenge, which would require the Court to credit Sisco’s pretrial narrative, fails.

       Sisco attempts to frame his factual challenges as undisputed by claiming that the Indictment

is inconsistent with the Government’s knowledge. For example, Sisco argues that “[t]he

Government is well aware, despite its misinformed statements in the Indictment, that Sisco did not



                                                  4
Case: 7:20-cr-00023-REW-HAI Doc #: 60 Filed: 09/07/21 Page: 5 of 8 - Page ID#: 239




receive both Medicaid payments and direct patient payments for physician services.” DE 49 at 11.

The Government rebuts this factual retelling in its response. See, e.g., DE 53 at 6 (“As an initial

matter, the United States expects the testimony of the patient witnesses to be that they were told

the cash charges were required for a variety of reasons, not just for counseling, and none of those

reasons were accurate.”). Further, the United States specifically contends that a) the Renew clinic

billed Medicaid and took patient cash for the same MAT services, despite the Medicaid preemptive

rules and b) the Renew counselling services came from the same functional entity and generated

direct patient-cash payments, again in contravention of Medicaid rules. The facts are not “virtually

undisputed[.]” See Jones, 542 F.2d at 665. The jury will sift the proof, including the ambiguous

Statement of Financial Responsibility2 , and have its say.

       Of course, the case is one alleging fraud. While the Medicaid processes and rules surely

will form a backdrop, the counts at issue, at bottom, allege that Sisco intentionally engaged in

fraudulent conduct relative to Medicaid and patient billing and relative to the UDT protocol. The

fraudulent conduct cited includes lies by Sisco (DE 1 at ¶¶ 31.c, 31.d, 31.g, 32, 34), concealment

by Sisco (id. at ¶ 31.e.) and false representations or descriptions by Sisco (id. at ¶¶ 31.f, 31.h). The

Indictment directly asserts that Sisco himself knowingly devised and executed the schemes to

defraud; the jury will evaluate the elements under proper instructions.

       Sisco’s basis for dismissing the health care fraud count is equaling unavailing. Sisco claims

the Government failed to “present the date of the alleged blanket order, to which patients the

alleged blanket order applied, copies of the screens obtained by the blanket order, or any scintilla

of evidence that the alleged blanket order exists or that it originated from Sisco.” DE 49 at 13. The



2 A document that shows significant entity coordination or blur, verifies a separately billed cash
component to the clinic of an unknown purport, and arguably treats the counselling element (with
its cash character) as a required part of the program.
                                                   5
Case: 7:20-cr-00023-REW-HAI Doc #: 60 Filed: 09/07/21 Page: 6 of 8 - Page ID#: 240




Government represents that “[c]opies of urine drug test results forms produced as a consequence

of the blanket orders have been provided in discovery, as has Medicare and Medicaid claims data

reflecting claims for reimbursement by Toxperts for the medically unnecessary tests.” DE 53 at

14. The Rules do not require the Government to prove its case within the four corners of an

otherwise valid indictment.

        The Indictment here puts Sisco on notice of the factual basis for the charge. It alleges the

dates (and location, Pike County) of the scheme, January 1, 2016, through February 18, 2020. DE

1 at ¶ 34. It alleges that Sisco caused all patients seeking treatment at one of his facilities to provide

a urine sample each time they visited a clinic. Id. at ¶ 24. It alleges that Sisco, sole owner and

operator, implemented the blanket order for all patients to undergo presumptive and definitive

testing. Id. at ¶¶ 26–27. It alleges that Sisco referred all tests to his laboratory, Toxperts. Id. at ¶¶

24–25. It alleges that Sisco billed Medicaid for the laboratory testing. Id. at ¶¶ 26–27. The

Indictment charges that the tests, under this scheme (a blanket approach, as detailed), were by

definition not medically necessary, id. ¶¶ 16–17; Sisco billed Medicaid despite the structural flaws.

These allegations are sufficient to survive the Rule 7(c)(1) hurdle.

        Sisco next claims he is entitled to the rare out of entrapment by estoppel. “To determine

the availability of the defense, the court must conclude that (1) a government must have announced

that the charged criminal act was legal; (2) the defendant relied on the government announcement;

(3) the defendant's reliance was reasonable; and, (4) given the defendant's reliance, the prosecution

would be unfair.” United States v. Levin, 973 F.2d 463, 468 (6th Cir. 1992). The Court cannot, at

this stage, assess the defense, even at the threshold. First, the Government disputes the legitimacy

of the foundational e-mail Sisco attached to his motion. See DE 53 at 9–10. Second, the

Government contends that, per Sisco’s business practices, he hardly heeded the contained advice.



                                                    6
Case: 7:20-cr-00023-REW-HAI Doc #: 60 Filed: 09/07/21 Page: 7 of 8 - Page ID#: 241




Id. at 11. Finally, the Government believes the conduct unreasonable, per Levin, due to “multiple

subsequent notices the Defendant received advising him that his clinics were operating illegally.”

Id. On this highly contested and debatable record 3 , the Court sees no basis for relief pretrial and

instead will consider the proffered defense, and its effects on the charges, if any, with the benefit

of a fulsome trial record. Ultimately, if the defense has legs enough, the jury will make the factual

decisions presented.

       Finally, Sisco states that the Indictment infringes on his constitutional right to freely

contract. “The plain language of the Contracts Clause itself affirms that it applies only if a state or

local law interferes with existing contracts. In other words, the Contracts Clause does not apply to

the federal government.” United States v. May, 500 F. App’x 458, 465 (6th Cir. 2012) (first citing

U.S. Const. art. I, § 10 (“No State shall . . . pass any . . . law impairing the Obligation of

Contracts.”); then Peick v. Pension Benefit Guar. Corp., 724 F.2d 1247, 1253 (7th Cir. 1987); and

then Erwin Chemerinsky, Constitutional Law 629 (3d ed. 2006)). Regardless of this problem, the

Court sees no contractual impairment in this case. The Indictment alleges fraudulent behavior.

Sisco frames the argument to suit him, but freedom of contract (if it includes the novel freedom

against contract) surely does not mean freedom to engage in wire or health care fraud. The

presumption of innocence will shroud Sisco, but the jury will assay his behavior and business

choices as it decides the facts on a proper field of law and evidence.

       Accordingly, the Court DENIES DE 49. The case will proceed.



3 Questions exceed answers here. Would the claimed speaker have the power to estop? United
States v. McCormick, 517 F. App'x 411, 414 (6th Cir. 2013) (“But ‘representations or assurances
by state or local officials lack the authority to bind the federal government to an erroneous
interpretation of federal law.’” (quoting United States v. Ormsby, 252 F.3d 844, 851 (6th Cir.
2001)). What here would be the estoppel scope? The letter does not suggest that fraud,
concealment, artifice entities, and false billing are permissible. Again, the Court merely notes
without trying to answer, pretrial, these imponderables.
                                                  7
Case: 7:20-cr-00023-REW-HAI Doc #: 60 Filed: 09/07/21 Page: 8 of 8 - Page ID#: 242




       This the 7th day of September, 2021.




                                              8
